The Management Network Group, Inc.

2007 Executive Incentive Compensation Plan

The following is a description of the executive incentive compensation plan for
fiscal year 2007 adopted by the independent members of the Board of Directors of
The Management Network Group, Inc.:

 

 

The amount, if any, of the bonus pool for fiscal year 2007 will be determined as
follows:

 

2007 Non-GAAP EBITDA1

Incremental Rate

Cumulative Pool Amount

Less than $5,000,000

None

$0

$5,000,001 to $7,500,000

12.5%

$812,500 plus 12.5% of the amount over $5,000,001

$7,500,001 to $10,000,000

10.0%

$1,125,000 plus 10% of the amount over $7,500,001

$10,000,001 to $18,333,333

7.5%

$1,375,000 plus 7.5% of the amount over $10,000,001

Over $18,333,333

None

Pool is capped at $2,000,000

 

Eligible Participants: Principal executive officer, president and chief
operating officer, principal financial officer, and other executives, as
recommended by the principal executive officer to the Compensation Committee
and/or independent directors.

 

The distribution of the bonus pool amount, if any, among the Eligible
Participants will be determined by the Compensation Committee and/or independent
directors.

 

_________________________

1 Non-GAAP EBITDA excludes non-cash charges and extraordinary one-time charges.

 

 

 